DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hansen et al (WO 2017/106431).
In regard to claim 1, Hansen discloses a tool (custom tool 10 and 210) for forming a dental restoration (p 6, lines 5-6 disclose the tool being used to form dental restoration), the tool comprising: a preformed mold body (for example mold body 12a/b, interproximal portion 16 a/b, customized surface 15a/b, and occlusal surface 18a/b) configured to provide a patient-specific, customized fit with at least one tooth to be restored of a patient (the functional limitation is achieved in view of figure 2 and  p 6, lines 7-10 discloses the use of the components of tool 10 is customized to facilitate dental restoration of at least two teeth), the mold body (12 a/b, 16 a/b, and/or 15 a/b) configured to align with a portion of a surface of the at least one tooth (the functional limitation is achieved in view of figure 2 and  p 6, line 23- page 7, line 11 which discloses the mold bodies, inter proximal portions, and customized surfaces being aligned with 
In regard to claim 2, Hansen discloses the desired tooth structure of the at least one tooth to be restored defines a tooth structure that tapers from the supragingival surface of the at least one tooth to the subgingival surface of the at least one tooth (p 7, lines 25-27 and claim 28 discloses the supragingival surface which tapers as seen in figure 3).
In regard to claim 3, Hansen discloses the mold body is configured to contact at least a portion of the subgingival surface of the at least one tooth to concentrate sealing pressure at least a portion of a perimeter of the mold cavity (page 7, lines 10-20 discloses a tight seal against the geometry of the patient’s dentition).
In regard to claim 4, Hansen discloses the subgingival surface of the at least one tooth comprises a root of the at least one tooth (where the digital data taken as disclosed on p 17, lines 13-32 which takes into consideration the anatomy of the tooth which would include the root).

In regard to claim 6, Hansen discloses the mold body is configured to displace a portion of gingiva of the patient proximate to the at least one tooth to be restored when the mold body is positioned over the at least one tooth to define the mold cavity (p 7, lines 25-27 discloses forcibly retracting gingiva).
In regard to claim 7, Hansen discloses the mold body comprises at least one registration member (occlusal portion 17 which discloses having customized occlusal surfaces 18 a/b), wherein the at least one registration member is configured to align with at least a portion of an occlusal or an incisal surface of the at least one tooth to be restored (p 9, lines 8-12 disclose the registration member being configured to align with the occlusal or incisal surface of the tooth).
In regard to claim 8, Hansen discloses the mold body comprises at least one registration member (occlusal portion 17 which discloses having customized occlusal surfaces 18 a/b), wherein the at least one registration member is configured to align with at least a portion of an occlusal or an incisal surface of a tooth adjacent to the at least one tooth to be restored (see figure 3 and 4 and p 9, lines 17-19 which discloses covering the occlusal surface of an adjacent tooth).
In regard to claim 9, Hansen discloses the portion of desired tooth structure of the tooth to be restored further comprises at least a portion of an interproximal surface of the at least one tooth (p 6, lines 16-23 discloses the interproximal portions 16a/b which corresponds with the interproximal teeth 102).
In regard to claim 10, Hansen discloses the mold body defines an injection port (injection ports 26).

In regard to claim 12, Hansen discloses the mold body comprises a wedging member (wherein the interproximal portions 16 act as a edging member) configured to displace a tooth adjacent to the at least one tooth to be restored when the mold body is positioned over the at least one tooth to define the mold cavity (p 7, lines 1-3 and figure 5b).
In regard to claim 13, Hansen discloses the mold body is configured to align with a second portion of a surface of the at least one tooth to be restored (wherein the second surface is the interproximal portion 16b or the occlusal surface 18b of a secondary tooth such as tooth 102b), the mold body being configured to combine with the at least one tooth to define a second mold cavity encompassing at least a second portion of desired tooth structure of the at least one tooth to be restored of the patient (see figures 3 and 4, where the adjacent mold cavity is defined by 16b, 18b and 20b), wherein the second portion of desired tooth structure of the at least one tooth to be restored comprises at least a second transition from a second supragingival surface of the at least one tooth to a second subgingival surface of the at least one tooth (p 7, lines 8-15 discloses the second surface 12b which extend gingivally and subgingival).
In regard to claim 14, Hansen discloses the mold body comprises an opening proximate an incisal or occlusal surface of the at least one tooth to be restored (p 9, lines 23-26 discloses vent holes).
In regard to claim 15, Hansen discloses the mold body comprises a release film or coating configured to facilitate release of restorative material from the surface of the mold body (p 13, lines 1-4 disclose a layer of releasing agent within the mold).
.
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive.
Applicant sets forth in pages 1-3 of the REMARKS that Hansen fails to disclose, the tool being a preformed mold body configured to combine with the at least one tooth to define a mold cavity encompassing at least a portion of a desired tooth structure, wherein the portion of the desired tooth structure of the at least one tooth to be restored defines a transition from a supragingival surface of the at least one tooth to a subgingival surface of the at least one tooth. The applicant further sets forth that the mold body 12 having a customized gingival surface, which isolates the tooth from blood gingival fluid and saliva during restoration means that there is a tightly seated fit and not a defined cavity for restoration. The examiner disagrees with the applicant. 
As set forth above, the applicant defines the desired tooth structure as being a transition from a supragingival surface of the at least one tooth to a sub gingival surface, this limitation is achieved by Hansen in view of the disclosed cavity 12 a/b as seen in figures 2-4, which defines a supportive surface defined adjacent to a transition area as set forth between the supragingival and subgingival areas of a tooth. Where the supragingival surface of a tooth is defined as an area of the tooth above the gumline and the subgingival is the area beneath the gumline, the area of the transition is interpreted under the broadest reasonable interpretation as an area between above the gumline and 
 As the applicant fails to further define a cavity, the definition is given the broadest reasonable interpretation which in the instant case is “an unfilled space within a mass, a hollowed out space”, as such the defined space of 12 a/b is considered to achieve this limitation. Furthermore, Hansen discloses the space of bodies 12 a/b extending to the gingiva and working to retract the gingiva to prepare a dental restoration, page 7, lines 21-30. The combination of the disclosed elements render the disclosed tool of Hansen able to support and define the restoration site of the dentition being a transition between the supragingival and subgingival. 
In response to applicant's argument that the prior art reference is unable to restore the transition between the subgingival and the supragingival of a tooth, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not isolating the subgingival surface from blood, gingival fluid and saliva) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            
/JACQUELINE T JOHANAS/            Supervisory Patent Examiner, Art Unit 3772